EXHIBIT VAIL RESORTS For Immediate Release News Release Investor Relations: Jeff Jones, CFO, (303) 404-1802, jwjones@vailresorts.com Media Relations: Kelly Ladyga, (303) 404-1862, kladyga@vailresorts.com VAIL RESORTS APPOINTS JOHN T. REDMOND TO COMPANY’S BOARD OF DIRECTORS BROOMFIELD, Colo.—March 13, 2008—Vail Resorts (NYSE:MTN) today announced the appointment of John T. Redmond to the Company’s Board of Directors, effective immediately. For more than two decades, Mr. Redmond has held various senior executive positions with MGM Mirage and in the casino industry. From 2001-2007, Mr. Redmond was president and chief executive officer of MGM Grand Resorts, based in Las Vegas, Nev. Prior to this position, Mr. Redmond was co-chief executive officer of MGM Mirage in Las Vegas and held other positions within the company such as president and chief operating officer of The Primadonna Company and senior vice president of MGM Grand Development, Inc. Commenting on Mr. Redmond’s appointment to the Company’s eight-person board, Vail Resorts Chief Executive Officer Rob Katz said, “I’m delighted to have someone with John Redmond’s business acumen and experience with the resort and hospitality business join our board of directors. I know that his distinguished background will serve both our Company and shareholders well.” Mr.
